Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The Examiner’s search seems to confirm that there are relatively few disclosures that teach a metallosiloxane in combination with a silane compound featuring three silicon-bonded oxygen atoms and those discovered in an updated/modified search of the prior art are summarized herein as representing a foundation for the rejection of at least claim 1.
	On the other hand, there are at least several, and perhaps dozens, of additional documents that describe the formation of a metallosiloxane from a mixture of precursors that includes a trialkoxysilane, or a silane having a silicon atom bonded to three oxygen atoms, and a metal compound bearing condensation-reactive groups.  It is the Examiner’s position that these reaction systems, in an intermediate stage of completion, would comprise both the metallosiloxane and the trialkoxysilane (or its hydrolysate) from which it is derived thus anticipating the requirements of present claim 1  This rationale constitutes the basis for at least one rejection supra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama, U.S. Patent Application Publication No. 2009/0146323.
	See the abstract , [0006-0010], and Example 4.  To reiterate, in an aluminosiloxane forming systems such as those outlined in the examples, at partial completion of the reaction, the mixture will comprise unreacted (uncondensed) di- and/or trialkoxysilane, or their hydrolyzates, and aluminum trialkoxide or its hydrolysate.
	As for claim 7, this claimed condition will inherently exist at some advanced stage of the reaction where more than half of the precursors have been consumed (converted to aluminosiloxane).
	Concerning claim 9, there is nothing stipulating that these steps must occur sequentially.  The reaction “provides” the aluminosiloxane oligomer at the same time that the silane monomer is being mixed it. 
	To the extent that the reaction mixture comprising trialkoxysilane and aluminosiloxane oligomer is being heated to promote the full conversion to the copolymer, claim 12 is anticipated.
Claims 1-2, 5-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al., U.S. Patent Application Publication No. 2012/0271006.
	See Examples 2 to 4, paragraphs [0093-0094] and Table 2 where there are disclosed the initial formation of resinous, vinyl-functional silsesquioxanes containing a small structural contribution (10 mol%) from a germanium monomer, an organohydrogensiloxane also containing 10 mol% germanium-containing repeat units, and a hydrosilylation catalyst.  Both of these compounds may be correlated at least with the oligomer component of claim 1.  As for the silane compound, it is contemplated in paragraph [0069] that an organo-functional trialkoxysilane may be added as an adhesion promoter.  As for claim 2, while it is appreciated that the organohydrogensiloxane is constituted entirely of silicon atoms bonded to fewer than three- or four oxygen atoms, the weight contribution of this polymer in Compositions 1 and 3 of Table 2 relative to that of the vinyl-functional germanosilsesquioxane is quite small.  Further, it can be ascertained from the reported molecular weights of the two oligomers that the vinyl-functional germanosilsesquioxane has more repeat units than does the germanium-doped organohydrogensiloxane.  These two facts, taken together, make clear that the amount of silicon atoms between them with three bound oxygen atoms is substantially larger than the number of silicon atoms having one or two oxygen atoms bound thereto.  Hence, claim 2 is also anticipated.
	Claim 6 is anticipated where the adhesion promoter is vinyltrimethoxysilane.
	Concerning claim 9, the addition of the adhesion promoter correlated with the claimed silane to a composition comprising the components of the aforementioned hydrosilylation-curable composition would be immediately envisaged by one having ordinary skill.  As for claim 12, the prior art composition, used as an encapsulating material, is heated to promote curing by a hydrosilylation mechanism.
Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langerbeins et al., WO 2018/193107.
	To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2020/0115503 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Langerbeins describes a composition [0021] comprising a silanol-terminated polydiorganosiloxane, a so-called metal-siloxane-silanol(ate) catalyst, and a silane crosslinker comprising three or four of the hydrolysable moieties summarized in [0024-0029] and exemplified in [0039].  Relevant to the present discussion, the metal-siloxane-silanol(ate) catalyst is later characterized as a metal silsesquioxane adhering to one of the formulae and accompanying description in [0093-0095].  Those same passages indicate which variable(s) signify a metal atom and what metals are favored.  Although claim 9 does not, again, stipulate a particular ordering of the recited steps, it would be at once envisaged by the skilled artisan that the catalyst equated with the silane oligomer could be introduced into the base polymer prior to adding the tri- or tetraalkoxysilane crosslinking agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, U.S. Patent Application Publication No. 2009/014632.
It is appreciated that, in the exemplifications, the silanes fraction is comprised entirely of dialkoxysilanes or the molar contribution of the dialkoxysilanes relative to the trialkoxysilane is significantly larger.  However, [0028] indicates that the mol ratio of dialkoxysilane to trialkoxysilane may be as low as 1/10.  Where the ratio is lower than 1/1, the requirements of claims 1 and 16 will have been met.  As for claim 18, the mol ratio of silane precursors to aluminum reactants is as much as 500:1 but not less than 1:1.  Of course, at a ratio of 9:1, the limitation of claim 18 will have been addressed.
As for claim 19, the reference measures transmittance [0051] at a different wavelength and using a sample of a different thickness.  Insofar as the prior art copolymers are obtained from the same starting materials, methylalkoxysilanes and aluminum trialkoxides, with corresponding ratios of silane-to-aluminum alkoxide, it would obviously follow that the prior art copolymers would also be in conformance with the limitation expressed by claim 19.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 18, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765